DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to because of the following informalities:  on line 3, “method for storing bitstream” should be “method for storing a bitstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 10-14, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN109600611A), hereinafter Chen. A translation has been provided as an NPL reference and the page numbers of the NPL in the file wrapper will be referred to below.

	Regarding claims 1, 14 and 17, Chen discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (p. 7, 6 paragraphs from the bottom), cause the processor to: 
	determine, for a conversion between a picture of a video that comprises one or more coding tree blocks and a bitstream of the video (p. 5, top, paragraph starting with input picture), whether a virtual boundary is enabled (p. 2, claim 1) for a coding tree block (p. 14 fig. 4), within the picture for a first filtering process based on a relationship between a bottom boundary of the coding tree block and a bottom boundary of the picture (p. 3, 4 lines from the bottom, p. 2, claim 3 and p. 14, fig. 4); and 
	perform the conversion based on the determination (p. 5, line 12, paragraph starting with input picture), 
	wherein the first filtering process comprises: 
	determining at least one filtering index for the coding tree block (p. 6, 2 lines after last equation); 
	deriving a filtering coefficient set based on the at least one filtering index (p. 6, 2 lines after last equation); and 
	performing a filtering operation based on the filtering coefficient set (p. 6, 3 lines before the first equation), 
	wherein the virtual boundary is enabled in case the bottom boundary of the coding tree block is not the bottom boundary of the picture containing the coding tree block (p. 14, fig. 4).

Regarding claim 4, Chen discloses the method of claim 1, wherein the virtual boundary is used to determine the at least one filtering index, and wherein samples outside the virtual boundary are not used to determine the at least one filtering index (Chen p. 14, fig. 4).

	Regarding claims 6 and 21, Chen discloses the method and apparatus of claims 1 and 14, further comprising: 
	determining a unified manner in which a padding process is applied for the first filtering process, wherein the padding process is applied to generate one or more virtual samples for a sample of the coding tree block that is located in proximity to boundaries of multiple kinds of video regions (Chen p. 2, Abstract and claim 1), 
	wherein the padding process is invoked only once for the first filtering process (Chen p. 2, claim 1).
	
	Regarding claim 7, Chen discloses the method of claim 6, wherein the boundaries of the multiple kinds of video regions comprise at least one of: a slice boundary, a brick boundary, a tile boundary, a sub-picture boundary, or 360-degree boundary (Chen p. 14, fig. 4).

	Regarding claim 8, Chen discloses the method of claim 6, wherein the boundaries of multiple kinds of video regions comprise a virtual boundary or an actual boundary (Chen p. 14, fig. 4).

	Regarding claim 10, Chen discloses the method of claim 6, wherein the boundaries of multiple kinds of video regions comprise a horizontal boundary or a vertical boundary (Chen p. 14, fig. 4).

	Regarding claim 11, Chen discloses the method of claim 1, wherein the first filtering process is an adaptive loop filtering process (Chen p. 2, Abstract).

	Regarding claim 12, Chen discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Chen p. 5, top, paragraph starting with “Input picture is encoded…”).

	Regarding claim 13, Chen discloses the method of claim 1, wherein the conversion includes decoding the bitstream into the video (Chen p. 5, middle, section starting with “filtering can be incorporated…”).

	Regarding claim 19, Chen discloses a method for storing bitstream of a video(Chen p. 7, 6 paragraphs from the bottom and p. 5, paragraph starting with Input picture), comprising: determining whether a virtual boundary is enabled for a coding tree block within a picture of a video for a first filtering process based on a relationship between a bottom boundary of the coding tree block and a bottom boundary of the picture; generating the bitstream based on the determining, and storing the bitstream in a non-transitory computer-readable recording medium (Chen p. 7, 6 paragraphs from the bottom and p. 5, paragraph starting with Input picture) , wherein the first filtering process comprises: determining at least one filtering index for the coding tree block; deriving a filtering coefficient set based on the at least one filtering index; and performing a filtering operation based on the filtering coefficient set, wherein the virtual boundary is enabled in case the bottom boundary of the coding tree block is not the bottom boundary of the picture containing the coding tree block (see claim 1 citations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109600611A), hereinafter Chen in view of Hu et al. (U.S. 2020/0204801), hereinafter Hu. 

	Regarding claim 3, Chen discloses the method of claim 1. Chen does not explicitly disclose wherein the determining is only dependent on the relationship between the bottom boundary of the coding tree block and the bottom boundary of the picture, and is independent of other boundaries of the coding tree block and the picture.
	However, Hu teaches, wherein the determining is only dependent on the relationship between the bottom boundary of the coding tree block and the bottom boundary of the picture, and is independent of other boundaries of the coding tree block and the picture (Hu [0096] and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus with the missing limitations as taught by Hu to encode, decode and/or store digital video information more efficiently (Hu [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of encoding and decoding video data more efficiently.

Claims 5, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109600611A), hereinafter Chen in view of John Winder et al. (U.S. 2004/0252759), hereinafter John. 

	Regarding claim 5, Chen discloses the method of claim 1, wherein the virtual boundary is used in the filtering operation which uses a diamond shape filter (Chen p. 14, fig. 4). Chen does not explicitly disclose wherein in the filtering operation, a symmetrical padding is performed on two sides of the virtual boundary.
	However, John teaches, wherein in the filtering operation, a symmetrical padding is performed on two sides of the virtual boundary (John [0230]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus with the missing limitations as taught by John to improve quality when increasing frame rate of streamed video for playback (John [0001]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video quality.

	Regarding claims 15, 18 and 20, Chen in view of John teaches the apparatus of claim 14, 
	wherein the virtual boundary is used to determine the at least one filtering index, and wherein samples outside the virtual boundary are not used to determine the at least one filtering index, and 
	wherein the virtual boundary is used in the filtering operation which uses a diamond shape filter, wherein in the filtering operation, a symmetrical padding is performed on two sides of the virtual boundary (see claims 2, 4 and 5).
	The same motivation for claim 5 applies to claim 15.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN109600611A), hereinafter Chen in view of Huang et al. (U.S. 2017/0374385), hereinafter Huang. 

	Regarding claim 9, Chen discloses the method of claim 6, wherein a number of samples to apply the padding process is determined based on a location of the sample relative to at least one of the boundaries (Chen p. 5, middle, paragraph starting with “When being filtered…”).
	Chen does not explicitly disclose applying a number of lines to the padding process.
	However, Huang teaches applying a number of lines to the padding process (Huang [0023]-[0024], figs. 10A and 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s apparatus with the missing limitations as taught by Huang to fill in regions with non-existing data (Huang [0048]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video quality by filling in regions with non-existing data.

	Regarding claim 16, Chen in view of Huang teaches the apparatus of claim 14, wherein the instructions further cause the processor to: 
	determine a unified manner in which a padding process is applied for the first filtering process, wherein the padding process is applied to generate one or more virtual samples for a sample of the coding tree block that is located in proximity to boundaries of multiple kinds of video regions, 
	wherein the padding process is invoked only once for the first filtering process; 
	wherein the boundaries of the multiple kinds of video regions comprise at least one of: a slice boundary, a brick boundary, a tile boundary, a sub-picture boundary, or 360-degree boundary; 
	wherein the boundaries of multiple kinds of video regions comprise a virtual boundary or an actual boundary; 
	wherein a number of lines to apply the padding process is determined based on a location of the sample relative to at least one of the boundaries; 
	wherein the boundaries of multiple kinds of video regions comprise a horizontal boundary or a vertical boundary; and 
	wherein the first filtering process is an adaptive loop filtering process (see claims 6-11).

Response to Arguments
Applicant's arguments filed 5/27/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 8-10 of the Applicant’s Response, the Applicant argues that Chen does not disclose the amended virtual boundary limitation of the independent claims.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the current claim language, Chen discloses enabled virtual boundaries in fig. 4 (Chen p. 14). These virtual boundaries are enabled when multiple bottom CTU boundaries are not the bottom boundary of the picture containing the coding tree block. Therefore, Chen discloses the amended virtual boundary limitations of the independent claims.
	The Examiner suggests further defining or changing the bottom boundary limitation based on paragraph [00310] of the Applicant’s Specification as filed. Also, see the NPL cited below, which is also attached for the Applicant’s convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bross et al. ("Versatile Video Coding (Draft 5)", JVET-N1001-v8, 19-27 March 2019). p. 299 discloses a variable applyVirtualBoundary syntax based on the bottom boundary of a current coding tree block and the bottom boundary of the picture. This disclosure is similar to that of p. 36 of the Applicant’s Specification as filed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482